UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ROBERT HOMER                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   Civil Action
                                                                       :   No. 6:19-CV-06619
                                                                       :
ANDREW SAUL,                                                           :
Commissioner of Social Security,                                       :
                                                                       :
                                    Defendant.                         :
-----------------------------------------------------------------------X


                        STIPULATION AND ORDER FOR ATTORNEY FEES

        IT IS HEREBY STIPULATED AND AGREED by the parties, through their

attorneys, Morris L. Williams, III, Special Assistant United States Attorney for the Western

District of New York, attorney for the defendant, Andrew Saul, Commissioner of Social

Security, and Elizabeth Haungs, Esq., attorney for the plaintiff, that plaintiff is awarded the

sum of $7,317.89 in full satisfaction of Plaintiff’s claim pursuant to the Equal Access to Justice

Act (EAJA), Title 28 U.S.C. § 2412(d), for services performed in connection with this action.

        IT IS FURTHER AGREED that payment of fees will be made directly to Plaintiff’s

attorney, provided that plaintiff owes no debt that is subject to offset under the Treasury Offset

Program.

                                                     JAMES P. KENNEDY, JR.
                                                     United States Attorney
                                                     Western District of New York

                                            BY:      /s/ Morris L. Williams, III
                                                     MORRIS L. WILLIAMS, III
                                                     Special Assistant United States Attorney
                                                     Western District of New York
                                                     Social Security Administration
                                                     Office of the General Counsel
                                    1301 Young Street, Suite 350
                                    Mailroom 104
                                    Dallas, TX 75202
                                    morris.williams@ssa.gov
                                    Dated: 6/21/21



                           BY:      /s/Elizabeth Haungs_______________
                                    ELIZABETH HAUNGS
                                    Law Offices of Kenneth Hiller
                                    6000 North Bailey Ave.
                                    Suite 1A
                                    Amherst, NY 14226
                                    716-546-3288
                                    Email: ehaungs@kennethhiller.com
                                    Dated: 6/21/21



SO ORDERED:


_____________________________________
ELIZABETH WOLFORD
UNITED STATES DISTRICT JUDGE

         June 21, 2021
DATED: _______________________.
